DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 12, 18, 21, 27, is objected to because of the following informalities:
Claims 1, 12, 21, and 27 recites the limitation CQI. Examiner believes CQI should be defined for proper introduction.
Claims 9 and 18 recites the limitation “PCS-RRC”. Examiner believes this to be a typo.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6, 8, 10, 11, 12, 14, 15, 17, 19, 20, 21, 23, 24, 25, 27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marinier et al. (US 2018/0234206).

Regarding claim 1, 12, 21, 27, Marinier discloses an apparatus for wireless communication at a wireless device (system and method for adaptive modulation and a UE may use multiple MCS and CQI tables to support higher modulation, [0014]), comprising: 
	a memory; and 
	at least one processor coupled to the memory, the memory and the at least one processor  (computer readable medium for execution by a processor and a processor in association with software be used to implement a radio frequency transceiver for use in a UE, terminal base station, or any host computer, [0198] and [0027] and Figure 1B) configured to: 
	receive a first set of control information indicating a modulation and coding scheme (MCS) table (an indication method (e.g., for either the CQI or MCS table) may be used by the other node or another node as an indication that it should use the appropriate related table. For example, a downlink assignment may include an indication to use MCS table 2, [0084] and [0083] and [0063]-[0065]); 
	receive a second set of control information triggering a channel state information (CSI) report (CSI process may be in a set triggered by CSI request field and CQI table be provided to enable CQIs (e.g., reporting, feedback , or measurement) in HOM transmissions, [0077] and [0072] and [0075] and [0081] and [0083] and [0128]); and 
	transmit the CSI report including CQI that is based on a channel quality indicator (CQI) table associated with the MCS table indicated in the first set of control information (a device be configured with such tables and informed of the linking of MCS table 1 to CQI table 1…the device knows in its feedback reports it should use CQI table and the CQI table used for an aperiodic CSI report, [0083]-[0084] and [0077] and [0072] and [0059] and [0074]-[0075]).
	Similar rationale is applied to the other independent claims reciting similar subject matter.

Regarding claim 3, 23, Marinier discloses wherein the memory and the at least one processor are further configured to: perform channel measurements in response to the second set of control information that triggers the CSI report; and calculate the CQI indicated in the CSI report based on the CQI table (CQI table be provided to enable CQIs (e.g., reporting, feedback, or measurements) in HOM transmissions, [0072] and [0077] and [0083]-[0084]).

Regarding claim 4, 14, 24, 29, Marinier discloses wherein the CSI report indicates the CQI based on an index of a corresponding CQI table (CQI feedback report types to indicate the table used for CSI…such that the report type may provide an index of a table, [0074] and [0083]-[0084]). 
Regarding claim 5, 15, 25, 30, Marinier discloses wherein an association between the MCS table and the CQI table is defined  (a device be configured with such tables and informed of the linking of MCS table 1 to CQI table 1…the device knows in its feedback reports it should use CQI table, [0083]-[0084] and [0081] and [0077] and [0072]).
Regarding claim 6, Marinier discloses wherein the memory and the at least one processor are further configured to: determine the CQI table based on the defined association between the MCS table and the CQI table  (a device be configured with such tables and informed of the linking of MCS table 1 to CQI table 1…the device knows in its feedback reports it should use CQI table, [0083]-[0084] and [0081] and [0077] and [0072]).
Regarding claim 8, 17, Marinier discloses wherein the memory and the at least one processor are further configured to: receive an indication of an association between the MCS table and the CQI table   (a device be configured with such tables and informed of the linking of MCS table 1 to CQI table 1…the device knows in its feedback reports it should use CQI table, [0083]-[0084] and [0081] and [0077] and [0072]).
Regarding claim 10, 19,  Marinier discloses wherein the indication includes a mapping between multiple MCS tables and multiple CQI tables (a device be configured with such tables and informed of the linking of MCS table 1 to CQI table 1…the device knows in its feedback reports it should use CQI table, [0083]-[0084] and [0081] and [0077] and [0072]).
Regarding claim 11, 20, Marinier discloses further comprising a transceiver (transceiver for use in a UE, terminal base station, or any host computer, [0198] and [0027] and Figure 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 13, 22, 28, s/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2018/0234206), in view of Xi et al. (US 2020/0287654), in view of Chen (US 2021/0329604).
Regarding claim 2, 13, 22, 28, Marinier fails to disclose the first set of control information that indicates the MCS table comprises a sidelink control information (SCI). However in a similar field of endeavor, Xi discloses wherein the first set of control information that indicates the MCS table comprises a sidelink control information (SCI) (MCS table dynamic indication may be transmitted (e.g., transmitted in the downlink or uplink)…An MCS table selection may be indicated in Sidelink Control Information(SCI) contents and the techniques described herein may be applied to other types of services, to a link (e.g., a main link) between gNB and a WTRU and/or to a sidelink between multiple WTRUs, [0227] and [0236]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having MCS table indications be transmitted via SCI in a implementation for sidelink between WTRUs as disclosed by Xi into the method for adaptive modulation comprising CSI reporting in which a MCS table is indicated as disclosed by Marinier in order to improve the system and provide flexibility in the implementation of CSI reporting, such as CSI reporting for sidelink communication, in which MCS table indication may be transmitted in SCI instead of a downlink. 
	Mariner and Xi however fails to disclose a first stage of sidelink control information (SCI), and the second set of control information that triggers the CSI report comprises a second stage of the SCI associated with the first stage SCI. However in a similar field of endeavor, Chen discloses a first stage of sidelink control information (SCI), and the second set of control information that triggers the CSI report comprises a second stage of the SCI associated with the first stage SCI (the first SCI carries information for the modulation and coding scheme (MCS) table and the second SCI carries the SL CSI report trigger indicator for the aperiodic SL CSI report, [0028]-[0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having MCS table indications be transmitted via a first SCI and CSI report triggering via a second SCI as disclosed by Chen into the method for adaptive modulation comprising CSI report triggering in which a MCS table is indicated as disclosed by Marinier and Xi in order to improve the system and provide flexibility in the implementation of CSI reporting, such as CSI reporting for sidelink communication, in which CSI report triggering may be transmitted in a second SCI.

Claim(s) 7, 16, 26,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 2018/0234206), in view of Xi et al. (US 2020/0287654).
Regarding claim 7, 16, 26, Marinier fails to disclose wherein a block error rate (BLER) target for the CSI report is based on the CQI table. Xi however discloses a block error rate (BLER) target for the CSI report is based on the CQI table (CQI tables be designed to achieve BLER target, [0232] and [0229] and [0171]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a BLER target be based on CQI tables as disclosed by Xi into the method for adaptive modulation comprising CSI reporting and CQI tables as disclosed by Marinier in order to improve the system and associate the proper parameters with respective CQI tables, such as BLER targets. 

Claim(s) 9, 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, in view of Chen (US 2021/0321369).
Regarding claim 9, 18, Marinier fails to disclose wherein the indication is in PC5 radio resource control (PC5-RRC) signaling. However in a similar field of endeavor, Chen discloses the indication is in PC5 radio resource control (PC5-RRC) signaling (CSI table be configured between UEs by PC5-RRC, [0039]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of exchanging configuration information for CSI reporting via PC5-RRC as disclosed by Chen into the method for CSI reporting in which a device is informed of the linking between MCS tables and CQI tables disclosed by Marinier in order to improve the system and flexibly indicate the proper configuration information for CSI reporting, such as via PC5-RRC. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kittichokechai et al. (US 2021/0175999) discloses identifying an MCS and CQI table (abstract)
Shin et al. (US 2022/0201528) disclosing receiving SCI triggering a CSI report from a first UE ([0010]).
Hong et al. (US 2022/0077993) disclosing a sidelink control information for requesting a CSI report ([0581] and claim 1 on page 32)
Bae et al. (US 2021/0160826) disclosing the UE use multiple CQI tables for multiple BLERs and MCS tables according to the higher layer signaling from the base station ([0136])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473